Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jan. 11, 2021, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Dec. 2, 2020 contains the fee set forth in 37 CFR 1.17(p) and the statement specified by 37 CFR 1.97(e). Therefore, the IDS is in compliance with the provisions of 37 CFR 1.97(d). Accordingly, the IDS has been considered. 
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.114 filed Jan. 11, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Final Office Action mailed Oct. 19, 2020, also filed Jan. 11, 2021, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 2, 4–6, 9–17, 19–21, 24–35 were previously pending; Claims 2, 4, 16, 17, 19, 31, 32, and 34 have been amended; Claims 36 and 37 have been added; No Claims have been cancelled. Accordingly, Claims 2, 4–6, 9–17, 
Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Nov. 29, 2016, [hereinafter “Applicant’s Specification”] and accepted for examination. 
Applicant amended the Specification, ¶ [0001], to update priority information for two cited applications that have now gone to patent. No new matter was entered. The amendment to the Specification is acknowledged and entered.
Response to Arguments

Applicant’s argues the art of record, either separately or in combination, does not disclose, teach, or suggest the amended features of the independent claims. Therefore, the Office’s rejections made in the Final Office Action under 35 U.S.C. § 103 should be withdrawn. Applicant’s argument has been considered but is nevertheless moot. Applicant amended the claims and argues the amended claims. Thus, Applicant’s argument does not apply to the § 103 rejection below. 
Examiner’s Statement of Eligibility Under 25 U.S.C. § 101
As previously determined in the Final Office Action mailed Oct. 19, 2020, the pending claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way. MPEP 2106.05(e). Step 1: Claims 2, 4–6, 9–17, 19–21, 24–35 are directed to a statutory category. Step 2A, Prong 1: The pending claims recite the abstract idea exception of certain methods of organizing human activity by reciting in the preamble of all independent claims “collecting tax data for an electronic tax return,” which is a legal obligation of citizens of the United States. Spec. ¶ [0002]. Step 2A, Prong 2: The abstract 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2, 9, 12–15, 17, 19, 24, 27–30, 33, and 35–37 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari et al. (U.S. Pat. Pub. No. 2012/0109792) [hereinafter “Eftekhari”] in view of Stanley et al. (U.S. Pat. Pub. No. 2006/0178961) [hereinafter “Stanley”] and further in view of Tifford et al. (U.S. Pat. No. 8,682,756) [“Tifford”].

Regarding Claim 2, Eftekhari discloses
A method
implemented by a server computing device [Fig. 1, “tax server 102”]  including a memory and a processor [¶ [0023] (server contains processor and memory)], the server computing device being in communication with a plurality of user computing devices [Fig. 1, “client device A 112A” through “client device N 112N”] and a plurality of remote data sources [Fig. 1, “Tax Data Source A 110A” through “Tax Data Source N 112N”] over at least one network [¶ [0023] (server connected via network)] for collecting tax data for an electronic tax return [Fig. 1 and associated text ¶ [0024]], the server computing device comprising a tax data acquisition system [Fig. 1, “Data Import Service 105”] coupled with an electronic tax return preparation system [Fig. 1, “Tax Calculation Service 107”] at least partially being stored as computer-executable instructions in the memory of the server computing device and functioning in conjunction with the processor of the server computing device [¶ [0005]], each user computing device comprising a program operable for each user to initiate the electronic tax return preparation system, [Fig. 1, “Tax Preparation Application A 115A” through “Tax Preparation Application N 114N”] the method comprising executing the instructions thereby causing the server computing device to perform [¶ [0005]]: 
reading a plurality of user data profiles stored in a shared data store, 
(See at least ¶ [0021] disclosing “these partially completed tax forms are pre-populated using automatically retrieved tax data items from financial institutions and government entities based on taxpayer profile.” Thus, a “user profile” must be “read” before tax data items may be retrieved. ¶ [0017] discloses “basic user information” needed to “partially compete a tax return” is “stored in a user profile.”; ¶ [0019] discloses “user profile” and “tax payer profile” are interchangeable. Fig. 1 and associated text ¶ [0030] discloses “the taxpayer profile (115A, 115N) may be . . . stored in a data repository (108)”. The system of Eftekhari would perform this step for each user of the tax application, which is for a plurality of user data profiles. ¶ [0001].)
the plurality of the user data profiles being indexed to respective user identifiers (IDs) for respective users; 
(See at least Fig. 1 and associated ¶ [0030] disclosing “a portion or all of the aforementioned basic information provided by the user, the identities of the required documents, and the corresponding access credentials may be stored in a taxpayer profile (i.e., taxpayer profile A (115A), taxpayer profile N (115N)) for repeated use”; ¶ [0056] further explains “the user profile” was created when “preparing a previous tax return during first time use . . . when the user was prompted to provide such information”; Thus, each user profile contains their own access credentials (i.e., IDs).)
providing one or more completeness graph data structures for automatically processing data of a user data profile to determine whether each user qualifies for one or more tax topics, each completeness graph data structure being represented by a completeness graph, 
(Based on the claim language, “one or more completeness graph data structures” is represented by a “completeness graph.” Applicant’s Specification does not describe what a “completeness graph data structure” or “completeness graph” is, merely the functions they perform. MPEP § 2111.01 IV. Therefore, “completeness graph data structure” or “completeness graph” interpreted as the functions they perform as recited by the claims. E.g., Spec. ¶ [0036]. 
See at least ¶ [0040] where “Inference Rules (106) are stored as a data structure (e.g., an array, a list, a tree, a hash, a graph, etc.) in the Data Repository (108).” Inference rules are “one or more completeness graph data structures.” Inference Rules (106) are accessed by the Inference Engine (104) and processed automatically based on a user's "current year or prior year's tax returns(s)." ¶ [0041]. The system of Eftekhari determines that John qualifies for child care expenses of $6,231 based on his profile that last year, he qualified for child care expenses of $5,763. ¶¶ [0105], [0108] (same as Jane example and qualifying for Lifetime Learning Credit). Fig. 5 is a representation of the claimed data structure using blocks and steps for determining John's qualification for child care expenses, which is a completeness graph.)
the completeness graph comprising a plurality of interconnecting and logically dependent functional nodes being connected with respective arcs to form a plurality of completeness paths representing rules and regulations for completing a respective tax topic determination, 
(Examiner interprets “a plurality of interconnecting and logically dependent functional nodes” as “a step-wise series of decision points or questions that uses tax data to make a determination of a tax topic.” Spec. ¶¶ [0036], [0075]. Examiner interprets “arcs” as defined by the claims as “respective answers to the respective textual questions.” Examiner interprets "a plurality of completeness paths" in context of the prior interpretations as more than one path to arrive at a determination of a tax topic through step-wise series of tax-related decision points or questions.
See at least Eftekhari, ¶ [0036], where the Inference Engine (104) applies Inference Rules (106) to received tax data to infer missing tax data, personalize interview questions, prioritize interview questions, provide warnings, provide tax advice, and populate tax returns. Fig. 2B, step 206, discloses that based on a user’s tax data profile, a subset of interview questions (plural) is determined by the Inference Engine 104, including a personalized tax question in Step 208. Each question is a node. For each of the determined tax questions (nodes), answers to questions are required before proceeding to the next question, and ultimately, completing the tax return and displaying tax advice. Therefore, the questions posited by the Inference Engine 104 are interconnected with producing a completed tax return or deciding a tax topic (e.g., qualifying for a $2,000 Lifelong Learning Credit) and logically dependent on the previous node (i.e., question). (Fig. 5, disclosing a series of questions); ¶¶ [[0102] (same), [0109] (same). As identified in Fig. 2C, step 306, if an answer is not received to the tax question, a completed tax return cannot produced. A plurality of completeness paths is disclosed by Fig. 5. One path is the path shown, but an alternate path is the answer to step 502 is "No dependents" and thus, the childcare expense is "$0".  The determination of childcare expenses by more than one tax-related decision point or question is a plurality of completeness paths.)
the plurality of interconnecting functional nodes comprising a beginning node, a plurality of intermediate nodes, and a termination node, 
(As explained above, nodes are “a step-wise series of decision points or questions that uses tax data to make a determination of a tax topic.” 
See at least ¶ [0102], where John is asked is asked four (4) questions to determine John’s childcare expenses. The first question is the beginning node. The two middle questions are the plurality of intermediate nodes, and the last question is the termination node that John’s child care expenses are determined to be $6,231.)
the beginning node and the plurality of intermediate nodes representing respective textual questions with respective logic expressions,
(As explained above, nodes are “a step-wise series of decision points or questions that uses tax data to make a determination of a tax topic.” 
See at least ¶ [0102], where John is asked is asked four (4) questions to determine John’s childcare expenses. The first question is the beginning node. The two middle questions are the plurality of intermediate nodes, and the last question is the termination node that John’s child care expenses are determined to be $6,231. The responses to the questions are logical expressions of “yes” or “no”.) 
traversing one or more completeness graphs 
(As explained above, Applicant’s Specification does not describe what a “completeness graph” is, merely the function it performs. MPEP § 2111.01 IV. As explained by Applicant’s Specification, “‘satisfying a completeness graph’ includes, but is not limited to, providing tax data related to the nodes of a completeness graph such that traversing the completeness graph results in a determination that the taxpayer corresponding to the tax data[,] qualifies for . . . the tax concept corresponding to the completeness graph [(i.e., to receive a deduction)].” Spec. ¶ [0036]. Thus, Examiner interprets “traversing one or more completeness graphs” as “determining in a step-wise fashion that an individual qualifies to receive a deduction.” 
See at least Fig. 6, step 624, where the system determines that Jane qualifies for a $2,000 Lifetime Learning Credit.)
by providing the data of the respective user data profiles to the nodes of respective completeness graphs through the respective completion paths from the beginning node to the termination node to generate respective sets of missing data identifiers associated with the missing data from respective user data profiles, wherein the missing data is required to answer the respective textual questions to complete respective tax topic determinations; 
(Examiner interprets “sets of missing data identifiers associated with data from respective user profiles” as “identify the tax data needed to complete the tax return for more than one user, such as SSN, marital status, or first name” Spec. ¶ [0126]. 
See at least Fig. 5, and associated text ¶¶ [0100]–[0103] where incomplete information from John’s profile regarding the number of John’s dependents is passed to a childcare expense eligibility deduction determination application. ¶ [0017] (“generating a partially completed tax return based on basic user information . . . stored in a user profile.” “Partially completed” means “one or more tax forms having at least one applicable data entry field that is populated using a tax data item automatically retrieved from a bank, payroll service provider, tax entity, other financial institution, etc. on behalf of the taxpayer.” ¶ [0021].) In response to the missing dependent data, follow-up interview questions (nodes) are identified and asked of John to complete that section of his tax return. ¶ [0101]; ¶ [0017] (interview questions generated based on missing tax return data). Although John is but one person, everyone must pay taxes. Spec. ¶ [0001]. Thus, the software application disclosed by Eftekhari suggests that it would be used everyone who pays taxes. Id. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced, which is not the case here. MPEP 2144.04 VI B.)
identifying a plurality of data sources corresponding to the sets of the missing data identifiers associated with the missing data for respective user data profiles for respective user IDs;
(Examiner interprets “the sets of the missing data identifiers” as “missing tax data needed to complete the tax return.” Spec. ¶ [0126]. Examiner interprets “associated with the missing data for respective user data profiles for respective user IDs” as “missing data is associated with a unique user profile”. Spec. ¶ [0126]. A user ID is associated with a user data profile. Spec., ¶ [0178]. Thus, this limitation is interpreted as “identify data sources for missing tax data that are needed to complete a return, the missing data associated with a unique user profile.” 
See at least Fig. 3A, step 351 “data source identification” and associated text ¶ [0082], disclosing steps to generate a partially completed tax returns. Further, ¶ [0082] discloses “an inference engine may be used to determine, based on a taxpayer profile, data sources and required documents for preparing tax return of the user.” ¶ [0021] (“at least one applicable data entry field that is populated using a tax data item automatically retrieved from a bank, payroll service provider, tax entity, other financial institution, etc. on behalf of the taxpayer”). A required document for preparing a tax return is missing data. While the context of this limitation claims more than one profile, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 VI B. Here, a new and unexpected result does not occur if missing data is identified for multiple users in the same manner. In fact, Eftekhari suggests that more than one user would use the tax preparation application to prepare their taxes. ¶ [0001].)
[1] generating respective partitions for collecting the missing data for the plurality of the user data profiles, [2] respective partitions being generated for the plurality of user data profiles, each partition being a partition data structure generated for each user ID and comprising a respective list of paired data sources and respective missing data identifiers; 
(After careful review of Applicant’s Specification, the Examiner is unable to locate any lexicographic definition for “partition” with the required clarity, deliberateness, and precision. MPEP § 2111.01 IV. Therefore, Examiner’s interprets “partition,” as defined by the claims as “a listing of the data sources and corresponding identifiers of missing data (data pair).” Spec., ¶ [0038]. The underlined limitation is redundant except for verb tense. (Compare in [1] “generating respective partitions . . . for the plurality of the user data profiles” with [2] respective partitions being generated for the plurality of user data profiles.”). Applicant’s Specification provides an example of “paired” (a) data sources and (b) corresponding identifiers of missing data for a particular user: “user1: (IRS: SSN; IRS: marital status; Online Bank: SSN, Facebook: marital status).” Spec. ¶ [0140]. The missing data for user1 is “SSN and marital status.” Spec. ¶ [0128]. Data sources are indicated by underline and are: “IRS,” “Online Bank,” and “Facebook.” Spec. ¶ [0133]. Thus, Examiner interprets this limitation as “generating a first missing piece of tax data and a corresponding first paired data source and a second missing piece of tax data and a corresponding second paired data source for each user.” Spec. ¶ [0140]. 
 	See at least Fig. 2A, step 212, and associated text ¶ [0056] where “tax data items are collected without user intervention” and where the listing of missing tax data contains a first document (missing data) and an entity maintaining the first document (data source).  ¶ [0021] (“at least one applicable data entry field that is populated using a tax data item automatically retrieved from a bank, payroll service provider, tax entity, other financial institution, etc. on behalf of the taxpayer”). Fig. 3A and associated text ¶ [0082] where missing prior year tax returns (first missing tax data) are obtained from the IRS (first data source) and missing W-2 forms (second missing tax data) are obtained from the SSA (second data source). “[A]n inference engine may be used to determine, based on a taxpayer profile, data sources and required documents for preparing tax return of the user.” ¶ [0082]. A partition data structure for a user is the disclosed first document and corresponding first document source (data pair). The system of Eftekhari would perform this step for each user of the tax application, which is for a plurality of user data profiles. ¶ [0001].)
generating respective target queues to access the plurality of the data sources using the respective partitions for collecting the missing data for the plurality of user data profiles, each target queue being a target queue data structure generated for each tax data resource . . . 
(After careful review of Applicant’s Specification, the Examiner is unable to locate any lexicographic definition for “target queue” with the required clarity, deliberateness, and precision. MPEP § 2111.01 IV. Therefore, Examiner’s interprets “target queue” in its ordinary way, as “a listing of identifiers of missing data corresponding to a user, for a particular data source.” Spec. ¶ [0038]. This is distinguishable from a “partition.” For example, an exemplary “partition” is explained by Applicant’s Specification as “user1:(IRS:SSN; IRS:marital status; Online Bank:SSN; Facebook:marital status)” where “IRS,” “Online Bank,” and “Facebook” are the data sources and “SSN,” and “marital status,” are the missing data for user1. Spec., ¶ [0140]. An exemplary target queue is “IRS:(SSN:user1; marital status:user1),” where the date source is the “IRS” and the missing data is “SSN” and “marital status” for user1. Spec., ¶ [0149]. 
See at least Fig. 2A, steps 212, 214 and associated text ¶¶ [0056], [0057], where “[a] listing of missing data with a paired data source for each user” is generated and used by the inference engine to access each data sources to retrieve missing tax data. Fig. 3A and associated text ¶ [0082] (same). Generating, accessing, and retrieving missing tax data is performed by open financial exchange (OFX), which is a specific target queue data structure generated to obtain data from specific resources. ¶¶ [0052], [0083].) 
[each target queue] . . . and including a respective data resource [IRS, SSA] with a plurality of lists of paired respective missing data identifiers and respective user IDs; 
This limitation is not substantially different from “partition” above. See at least Fig. 3A and associated text ¶ [0082], where missing prior year tax returns (first missing tax data) are obtained from the IRS (first data source) and missing W-2 forms (second missing tax data) are obtained from the SSA (second data source). ¶ [0082] further discloses “an inference engine may be used to determine, based on a taxpayer profile, data sources and required documents for preparing tax return of the user.” Each individual prior year tax return or W-2 contains multiple potential pieces of missing tax data. ¶ [0082] (“various tax data . . . may be extracted from the three categories of tax data source depicted in Fig. 3A. As described in reference to FIG. 2A above, an inference engine may be used to determined, based on a taxpayer profile, data sources and required documents for preparing tax return of the user.” Required documents are missing documents.)
querying the plurality of data sources based on the target queues to collect data corresponding to the sets of the missing data identifiers and respective user IDs over the at least one network; 
(See at least Fig. 2A, step 212 discloses “identify . . . a first document and an entity maintaining the first document”; step 214 “identify access mechanism of the first document and obtain downloaded copy of the first document.” As explained elsewhere, multiple missing tax documents are obtained this way. E.g., ¶ [0082]. “The Tax Server (102) may be communicatively connected using any wired or wireless connection including, but not limited to, a Local Area Network (LAN).” ¶ [0023]. The query is performed based on the target queues because as explained elsewhere, a target queue contains missing tax data and the data source identified in Fig. 2, steps 212, 214.)
generating user specific data sets corresponding to each of the plurality of users from respective collected data, each user specific data set associated with a respective user ID; and
(After careful review of Applicant’s Specification, the Examiner is unable to locate any lexicographic definition for “user specific data sets” with the required clarity, deliberateness, and precision. MPEP § 2111.01 IV. Therefore, Examiner’s interprets “user specific data sets” as “missing data required to complete the tax return.” Spec. ¶ [0176].  
See at least ¶ [0082], where “various tax data . . . may be extracted from the three categories of tax data source depicted in Fig. 3A. As described in reference to FIG. 2A above, an inference engine may be used to determine, based on a taxpayer profile, data sources and required documents for preparing tax return of the user.” “[T]ax data items are received to prepare a partially completed tax return . . . a partially prepared return may be generated from automatically collected tax data, as described in reference to FIGS. 2A and 3A-3G.” ¶ [0063]. Automatically collected tax data is missing data required to complete the tax return. Each data set is associated with a respective user ID. Fig. 1, elements 115A–N, “Tax Payer Profile A–N). More than one user would use the tax preparation application. ¶ [0001].)

Eftekhari discloses updating tax forms with missing data but not updating user data profiles with missing data.

Stanley teaches
updating the user data profiles stored in the shared data store for each of the plurality of users by filling in data missing from the user data profiles using respective user specific data sets. 
(Profiles are used “to streamline the tax preparation process for returning taxpayers by asking fewer questions each year, instead of requiring the taxpayer to reenter data that has not varied” and that for “new users [taxpayers], default profiles are used initially” ¶ [0016]. Stanley further explains that the “Automated Tax Return incorporates an interview process based upon the practice of structuring tax preparation around each user's unique financial life or "profile."” ¶ [0036]. Thus, each profile corresponds to a tax payer. Accordingly, for new users, “interview engine 404 helps build a [unique] profile that can be used to prepare their taxes year after year” ¶ [0042]. Multiple default profiles are “stored in the default profile database 428 and [contain] screening questions to develop [unique] tax profiles for new users as rapidly as possible.” Id.  Finally, using new user responses to interview questions, default profiles “are customized as the [new] users proceed through the interview,” Id., and “stored in user profile database 406.” ¶ [0045]. The profile leverages user-entered data and data obtained from the UDI 206. ¶ [0046].  The data obtained from the UDI 206 or the response to interview questions are the missing data that is updated and stored in each unique user profile, in response to a specific user’s questions so that the next time taxes are prepared, the user answers fewer questions.)
It would have been obvious to one of ordinary skill in the art at the time of filing to update user data profiles by filling in missing data as taught by Stanley, to the known invention of Eftekhari, with the motivation “to streamline the tax preparation process for returning taxpayers by asking fewer questions each year, instead of requiring the taxpayer to reenter data that has not varied.” Stanley at ¶ [0016].

Eftekhari discloses a plurality of interconnecting nodes comprising a beginning node, a plurality of intermediate nodes, and a termination node. Eftekhari discloses a completion path comprising the beginning node, multiple intermediate nodes, the termination node and respective arcs. Eftekhari disclose at least one arc between the beginning node and at last one intermediate node and at least one arc between the termination node and at last one intermediate node.  Eftekhari does not explicitly disclose at least one arc between the intermediate nodes. Eftekhari discloses arcs that represent more than one of two response options of the respective logic expression to the respective textual question along each completion path.  Eftekhari does not disclose the respective arcs each representing merely one of two response options of the respective logic expression to the respective textual question along each completion path.

Tifford discloses
the plurality of interconnecting functional nodes comprising a beginning node, a plurality of intermediate nodes, and a termination node, 
(As explained above, nodes are “a step-wise series of decision points or questions that uses tax data to make a determination of a tax topic.” See at least Fig. 5 where step 502 is the beginning node, e.g., steps 504 and 506 are the intermediate nodes, and step 524 is the ending node. This limitation is also disclosed by Eftekhari as explained supra.)
at least one arc being between the beginning node and at least one intermediate node, 
(As explained elsewhere, Examiner interprets “arcs” as defined by the claims as “respective answers to the respective textual questions.” 
See at least Fig. 5, where the response to textual question 502, “Single?” is either “yes” or “no” and is between intermediate nodes 504 and 506. This limitation is also disclosed by Eftekhari as explained supra.)
at least one arc being between the termination node and at least one intermediate node, and 
(As explained elsewhere, Examiner interprets “arcs” as defined by the claims as “respective answers to the respective textual questions.” 
See at least Fig. 5, where the termination node, step 524, is connected to intermediate nodes, steps 520 and 522, with response “yes” and “no”. This limitation is also disclosed by Eftekhari as explained supra.)
at least one arc being between different intermediate nodes, 
(As explained elsewhere, Examiner interprets “arcs” as defined by the claims as “respective answers to the respective textual questions.” 
See at least Fig. 5, where intermediate node, step 518, is connected to intermediate node, step 520.)
each completion path comprising the beginning node, one or more intermediate nodes, the termination node and respective arcs
(Examiner interprets "each completeness path" in context of the prior interpretations as more than one path to arrive at a determination of a tax topic through step-wise series of tax-related decision points or questions.
	See at least Fig. 5 and more than one path to arrive at the termination node, step 524, which determines the user gets an EIC credit. This limitation is also disclosed by Eftekhari as explained supra.)
the beginning node and the plurality of intermediate nodes representing respective textual questions with respective logic expressions,
(As explained above, nodes are “a step-wise series of decision points or questions that uses tax data to make a determination of a tax topic.” See at least Fig. 5. This limitation is also disclosed by Eftekhari as explained supra.)
the respective arcs each representing one of two response options of the respective logic expression to the respective textual question along each completion path [yes/no or 0/1] based on the data of the user data profile such that a completion path is determined at the termination node to complete the respective tax topic determination; 
(See at least Fig. 5, where the response to each question (“arc”) is either yes/no or 0/1.)
It would have been obvious to one of ordinary skill in the art at the time of filing to connect at least one arc between the intermediate nodes when determining a tax topic determination and represent each arc as merely one of two response options of the respective logic expression to the respective textual question along each completion path as taught by Tifford, to the known invention of Eftekhari, with the motivation to simplify complex tax preparation by individual filers without the assistance of expensive professional accountants. E.g., Tifford, col. 1:7–31.

Regarding Claim 9, Eftekhari, Stanley, and Tifford disclose
 [t]he method of claim 2 and respective target queues as discussed above.
Eftekhari further discloses
wherein the respective target queues include source metadata corresponding to at least one of the plurality of data sources, wherein the source metadata is required to access the at least one of the plurality of data sources. 
(Examiner interprets a “target queue” as “a listing of missing data with a paired data source for each user.” Spec. ¶ [0066], [0038]. “A listing of missing data with a paired data source for each user” is used by the inference engine to access each data sources to retrieve missing tax data. Fig. 2A, step 215; ¶ [0082]. Examiner interprets “source metadata” as “login ID and password.” Spec. ¶ [0136]. Construed together, Examiner interprets this limitation as “a listing of missing data with a paired data source for each user that includes the source login ID and password.”
See at least ¶ [0030] where the inference engine (104) accesses the tax entities or financial institutions to retrieve missing documents with a user name and password. ¶ [0082].)

Regarding Claim 12, Eftekhari, Stanley, and Tifford disclose
[t]he method of claim 2 and querying the plurality of data sources over a network as discussed above.
Stanley discloses
wherein querying the plurality of data sources comprises the data collector [UDI 206] sending a query to an internal database [stored data 302] in the plurality of data sources [stored data 302, user's employer or payroll provider 304, and bank or brokerage house 30] over the at least one network. (see at least Fig. 3 and associated text ¶ [0030] disclosing “Stored data 302 is imported via UDI 206, so that the taxpayer can rely on information already stored elsewhere . . . W2 information to be automatically downloaded from the user's employer or payroll provider 304 . . . Form 1099 information is automatically obtained from the bank or brokerage house 306.”)
Regarding Claim 13, Eftekhari, Stanley, and Tifford disclose
[t]he method of claim 2 and querying the plurality of data sources as discussed above.
Stanley teaches
wherein querying the plurality of data sources comprises the data collector [UDI] requesting more than one piece of missing data from a data source in a single data call. (see at least ¶ [0030] disclosing “Using UDI 206, this allows W2 information to be automatically downloaded from the user's employer or payroll provider 304.”; Fig. 9 discloses a plurality of downloaded W2 data from a single source, the user’s employer, in a single data call. There is more than one piece of missing information in a W2)

Regarding Claim 14, Eftekhari, Stanley, and Tifford disclose
[t]he method of claim 2 and generating user specific data sets corresponding to each of the plurality of users as discussed above.
Stanley teaches
wherein generating user specific data sets corresponding to each of the plurality of users comprises forming a union set [combines] of at least some of the collected data [user personal data 402], the union set corresponding to one of the plurality of users [new user] (see at least Fig. 12 and associated text ¶ [0120], disclosing “If it is determined in step 1202 that the user is a new user, then the interview engine 404 gathers 1204 personal data from the user 402, and combines the gathered information with a default profile from default profile database 428.”)

Regarding Claim 15, Eftekhari, Stanley, and Tifford disclose
[t]he method of claim 2 and collected data as discussed above.
Eftekhari further discloses
wherein the collected data comprises respective accuracy [confidence] scores indicating respective accuracy of the corresponding collected data.  (see at least ¶ [0061] disclosing after receiving missing data, a set of follow-up interview questions to prompt user for additional tax information [for] . . . clarification of tax data items associated with low confidence level[ ] and validation for accuracy of the partially completed tax return.”)

Regarding Claim 17, Eftekhari discloses 
A computing system comprising:
a server computing device including a memory and a processor; 
(see at least Fig. 1, element 102, “tax server”; ¶ [0004] and ¶ [0023] (memory and processor))
a plurality of user computing devices; and 
(see at least Fig. 1, element 112A through 112N, “client device A” though “client device N”)
a plurality of remote data sources, 
(see at least Fig. 1, element 110A through 110N, “tax data source A” though “tax data source N”)
wherein the server computing device is in communication with the plurality of user computing devices and the plurality of remote data sources over at least one network for collecting tax data for an electronic tax return, 
(Fig. 1 and associated text ¶¶ [0022] and [0023]; Abstract; Title.) 
the server computing device [Fig. 1, element 102, “tax server”] comprising a tax data acquisition system [Fig. 1, element 105, “Data Import service”] coupled with an electronic tax return preparation system [Fig. 1, element 107, “Tax Calculation Service”] 
at least partially being stored as computer-executable instructions in the memory of the server computing device 
(see at least Fig. 1 and associated text ¶¶ [0028])
and functioning in conjunction with the processor of the server computing device,
¶ [0023] the user computing device [Fig. 1, element 112A, client device A] comprising a program operable for a user to initiate the electronic tax return preparation system [Fig. 1, element 114A, “tax preparation application A”], the instructions being executed by the processor to cause the server computing device to perform: ¶ [0028]
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, and Tifford for the same rationale presented in Claim 2 supra.

Regarding Claims 24, 27, 28, 29, and 30, Eftekhari, Stanley, and Tifford disclose
[t]he system of Claim 17 as discussed above.
The remaining limitations of Claims 24, 27, 28, 29, and 30, are not substantively different than those presented in Claims 9, 12, 13, 14, and 15 respectively, and are therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, and Tifford for the same rationale presented in Claims 9, 12, 13, 14, and 15, respectively, supra.

Regarding Claim 33, Eftekhari, Stanley, and Tifford discloses
[t]he method of claim 2 as discussed above.
Eftekhari further discloses 
determining that at least a part of the missing tax data is not acquired from the remote data sources; and in response to the determining, proceeding to collect the missing data using user inputs through a user interface of the user computing device over the at least one network. 
(“A list of simple and concise interview questions are then generated or selected from an interview question collection based on the partially completed tax return” See at least ¶ [0017]; Fig. 1 element 111 and associated text “Interview Questions 111”; Fig. 2a and 2b and associated text; “a subset of interview questions is determined… determined using the relevancy ratings assigned in Step 204” [0068]; “representing how relevant an interview question and/or other financial question is to the preparation of the tax return.” [0033]; “Inference Engine (104) may be configured to order the Interview Questions (111) according to relevancy (e.g., determined based at least on information contained in the partially completed tax return), and may use the generic Interview Questions (111) as a basis for creating more personalized interview questions that are presented to individual users, as explained below. For example, such personalized interview questions may be presented to the user to obtain additional tax data.” ¶ [0032]; ¶ [0084]; “ invention the tax advice and prepared tax return may be displayed through a GUI, “ ¶ [0076]; “missing tax data" ¶¶ [0108]; [0084]; [0074]; [0036]).

Regarding Claim 35, Eftekhari, Stanley, and Tifford discloses
[t]he system of Claim 17 as discussed above.
The remaining limitations of Claim 35 are not substantively different than those presented in Claim 33 and is therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, and Tifford for the same rationale presented in Claim 33, supra.

Regarding Claim 36, Eftekhari, Stanley, and Tifford discloses
[t]he method of claim 2 and each missing data identifier as discussed above.
Eftekhari further discloses
wherein each missing data identifier is indicative of a respective tax data category of the missing data for each respective user ID.  
(Examiner interprets “the sets of the missing data identifiers” as “missing tax data needed to complete the tax return.” Spec. ¶ [0126]. Examiner interprets “tax data category” as “mortgage interest paid.” Spec., ¶ [0039].
See at least Fig. 3A, step 351 “data source identification” and associated text ¶ [0082], disclosing steps to generate a partially completed tax returns. Further, ¶ [0082] discloses “an inference engine may be used to determine, based on a taxpayer profile, data sources and required documents for preparing tax return of the user,” such as a 1099 for mortgage interest obtained from a bank, which is a tax data category. ¶ [0021] (“at least one applicable data entry field that is populated using a tax data item automatically retrieved from a bank, payroll service provider, tax entity, other financial institution, etc. on behalf of the taxpayer”). A required document/data for preparing a tax return is missing data needed to complete a tax return. Thus, a 1099 form containing mortgage interest obtained from a bank is missing data indicative of a tax data category of mortgage interest. ¶ [0082].)

Regarding Claim 37, Eftekhari, Stanley, and Tifford discloses
[t]he system of claim 17 and each missing data identifier as discussed above.
The remaining limitations of Claim 37 are not substantively different than those presented in Claim 36 and are therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, and Tifford for the same rationale presented in Claim 36 supra . 

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari, Stanley, and Tifford, as applied to Claims 2, 9, 12–15, 17, 19, 24, 27–30, 33, and 35–37 above, and further in view of NPL: Gregg, H. R. DECISION TABLES FOR DOCUMENTATION AND SYSTEM ANALYSIS. No. K-1718. Union Carbide Corp., Oak Ridge, Tenn. Computing Technology Center, 1967 [“NPL Gregg”]



Regarding Claim 4, Eftekhari, Stanley, and Tifford disclose
[t]he method of claim 2, and reading the plurality of the user data profiles as discussed above.
Stanley teaches
wherein reading the plurality of the user data profiles comprises analyzing the plurality of the user data profiles in view of decision tables to identify the missing data, 
(After careful review of Applicant’s Specification, the Examiner is unable to locate any lexicographic definition for “decision tables” with the required clarity, deliberateness, and precision. MPEP § 2111.01 IV. Therefore, Examiner’s interprets “decision table” as “a series of decisions, steps, or questions in a process.” Applicant’s Specification ¶ [0036]. Thus, “analyzing the plurality of the user data profiles in view of decision tables to identify missing data” is interpreted as “the user profile is missing answers to questions or data in the process of determining taxes owed.” Stanley teaches said limitation. 
Profiles are used “to streamline the tax preparation process for returning taxpayers by asking fewer questions each year, instead of requiring the taxpayer to reenter data that has not varied” and that for “new users [taxpayers], default profiles are used initially” ¶ [0016]. For new users, “interview engine 404 helps build a [unique] profile that can be used to prepare their taxes year after year” ¶ [0042]. Using new user responses to interview questions, default profiles “are customized as the [new] users proceed through the interview,” Id., and “stored in user profile database 406.” ¶ [0045].  The responses to interview questions are the missing data that is updated and stored in each unique user profile, in response to a specific user’s questions so that the next time taxes are prepared, the user answers fewer questions.
Alternatively, Eftekhari discloses the same limitation where inference rules are stored as a data structure (e.g., an array), which is a table. Eftekhari, ¶ [0040]. Inference rules are used to determine tax topics. Fig. 5, bottom graph “with inference.”)
wherein each decision table is a representation of a data structure comprising a plurality of completion paths through the respective corresponding completeness graphs. 
(As explained supra, Examiner’s interprets “decision table” as “a series of decisions, steps, or questions in a process” and “paths through the respective corresponding completeness graphs” as merely jargon that means “calculating in a step-wise fashion, a taxpayer’s tax liability.” Applicant’s Specification ¶ [0036]. Thus, “each decision table is a representation of a data structure comprising a plurality of completion paths through the respective corresponding completeness graphs” is interpreted as “a series of decisions, steps, calculations, or questions in a tax preparation process to determine a user’s tax liability.” 
Stanley teaches said limitation. See at least Fig. 3 and associated text ¶ [0030] disclosing a series of decisions, steps, calculations, and questions, for determining a user’s tax liability. First, an interview 301 begins asks "Are you married," in order to determine what kind of return should be prepared.” ¶ [0030]. Next, the user is asked “her employer” to retrieve W2 information. Id. Third, the user is asked about “bank or brokerage account” to obtain Form 1099 information. Id. Last, “the user is asked whether certain events have taken place during the year 312, e.g. "did you move your primary residence this year?" for mapping information to Schedule A. Id.)
Eftekhari discloses
each decision table comprising a plurality of columns . . . , a plurality of rows . . . , and a plurality of cells defined by respective column-row intersections, . . . 
(Eftekhari discloses inference rules are stored as an “array,” which is a data structure in which similar elements are arranged in a table, a table containing both rows, columns, and row-column intersections. Eftekhari, ¶ [0040]. Inference rules are used to determine tax topics. Fig. 5, bottom graph, “with inference.”

	Eftekhari does not explicitly disclose  (1) “columns corresponding to the respective textual questions of the completeness graph”; (2) “rows corresponding to respective rules and completion paths”; (3) “cell[s] representing one of two response options to the respective logic expression corresponding to the textual question of each cell's respective column. Eftekhari discloses a completion path is determined by the responses to the logic expressions thereby eliminating at least one textual question but not logic expressions along the respective row thereby eliminating at least one textual question of the decision table.

NPL Gregg discloses 
[1] “columns corresponding to the respective textual questions of the completeness graph”; [2] “rows corresponding to respective rules and completion paths”; [3] “cell[s] representing one of two response options to the respective logic expression corresponding to the textual question of each cell's respective column.”
(See at least Fig 4, p. 015, where columns correspond to questions, rows correspond to respective rules, and cell[s] representing one of two responses [Y or N] that correspond to each cell’s respective column.  NPL Gregg explains that decision tables are commonly use in the calculation of personal income taxes. p. 017; Fig. 7.  NPL Gregg further discloses that vertical and horizontal rule orientation are interchangeable. pp. 015, 016. Thus, the 1966 tax decision tables could be orientated differently to support the claimed orientation.)\
“wherein a completion path [set rate] is determined by the responses to the logic expressions along the respective row [M or F] thereby eliminating at least one textual question of the decision table [accident]
(See at least Fig. 6, p. 017, where a determination of set rate is made. Fig. 6, Rule 1 explains that if a person is less than 25, it matters not whether the person had an accident when determining the set rate. The indifference to “accident” is eliminating this question of “Accident”).
It would have been obvious to one of ordinary skill in the art at the time of filing represent decision tables in the manner claimed as taught by NPL Gregg, to the known invention of Eftekhari, with the motivation that such use was common in the calculation of personal income taxes and a powerful means for expressing complex problems in a greatly simplified form. NPL Gregg, pp. 009, 017; Fig. 7.


Regarding Claims 19, Eftekhari, Stanley, and Tifford disclose
[t]he system of Claim 17 as discussed above.
The remaining limitations of Claims 19 are not substantively different than those presented in Claims 4, and are therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, Tifford, and NPL Gregg for the same rationale presented in Claims 4, supra.

Claims 5, 6, 11, 20, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari, Stanley, and Tifford, as applied to Claims 2, 9, 12–15, 17, 19, 24, 27–30, 33, and 35–37 above, and further in view of Wang et al. (U.S. Pat. No. 7,917,412) [hereinafter “Wang”].

Regarding Claim 5, Eftekhari, Stanley, and Tifford disclose
[t]he method of claim 2, identifying the plurality of data sources, and server computing device as discussed above.
However, Eftekhari does not explicitly disclose analyzing source metadata when identifying the plurality of data sources.
Wang teaches 
analyzing source metadata for the plurality of data sources (see at least col. 4:39–45, disclosing “the data specified in the requests for user information may correspond to metadata associated with the requests and/or user information. Optionally, the requests for user information may also include additional metadata describing the data specified in the requests for user information (i.e., provide a context for the specified data).”)
This known technique described in Wang is applicable to the system of Eftekhari as they both share characteristics and capabilities, namely, Eftekhari and Wang are both concerned with collecting tax data for automatic preparation of tax return documents. (see at least Abstract, Background, and portions cited above of Eftekhari and Wang infra.) 
One of ordinary skill in the art, at the time of filing, would have recognized that applying the known technique of Wang to the known invention of Eftekhari would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the known invention of Eftekhari to analyze source metadata for data sources results in an improved invention to determine whether the data source contains the missing information and “provide a context for the specified data.” Wang, col. 4:44–45.

Regarding Claim 6, Eftekhari, Stanley, Tifford, and Wang disclose
[t]he method of claim 5  and source metadata as discussed above.
Wang further discloses
the source metadata identifies the data available from each of the plurality of data sources. (see at least col. 4:39–45, disclosing “the data specified in the requests for user information may correspond to metadata associated with the requests and/or user information. Optionally, the requests for user information may also include additional metadata describing the data specified in the requests for user information (i.e., provide a context for the specified data).”)

Regarding Claim 11, Eftekhari, Stanley, and Tifford disclose
[t]he method of claim 2 and querying the plurality of data sources as discussed above.
Wang teaches
wherein querying the plurality of data sources [Fig. 1, element 112, “collection data sources”] comprises a data collector [Fig. 1, element 106, “collection system”] sending an API call [Fig. 1, element 114, “application interface”] to a data source of the plurality of data sources [Fig. 1, element 112, “collection data sources”] over the at least one network. (see at least Fig. 1 and associated text col. 10:4–7, disclosing “the invention may be implemented as an Application Program Interface ( API) executing on a computer system(s), where the API includes one or more software instructions”)

Regarding Claim 20, Eftekhari, Stanley, and Tifford discloses
[t]he system of Claim 17 as discussed above.
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 5 and are therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, Tifford, and Wang for the same rationale presented in Claim 5, supra.

Regarding Claim 21, Eftekhari, Stanley, Tifford, and Wang discloses
[t]he system of Claim 20 as discussed above.
The remaining limitations of Claim 21 are not substantively different than those presented in Claim 6 and is therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, Tifford, and Wang for the same rationale presented in Claim 6, supra.

Regarding Claims 26, Eftekhari, Stanley, and Tifford disclose
[t]he system of Claim 17 as discussed above.
The remaining limitations of Claims 26 are not substantively different than those presented in Claims 11, and are therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, Tifford, and Wang for the same rationale presented in Claims 11, supra.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari, Stanley, and Tifford, as applied to Claims 2, 9, 12–15, 17, 19, 24, 27–30, 33, and 35–37 above, and further in view of Raz et al. (U.S. Pat. Pub. No. 2013/0198287) [“Raz”].

Regarding Claim 10, Eftekhari, Stanley, and Tifford discloses
[t]he method of claim 9, the at least one of the plurality of data sources, and source metadata as discussed above.
Eftekhari teaches
an account ID and password of the user (see at least ¶ [0086] disclosing “online account access user name and password retrieved from the taxpayer profile”)
However, Eftekhari does not disclose a Facebook account as a data source or a Facebook ID as the source of metadata.
Raz teaches
the at least one of the plurality of data sources is a Facebook account of a user, and the source metadata is a Facebook ID of the user. (see at least ¶ [0036] disclosing “information 195 is obtained via a Facebook identification (ID) . . . a user logs into a website (other than Facebook.com) via Facebook credentials. Accordingly, the Facebook ID of user 105 is obtained and cached, as well as, all of the Facebook ID's of the friends of user 105.” A user with a Facebook ID has a Facebook account.)
It would have been obvious to one of ordinary skill in the art at the time of filing to disclose a Facebook account as a data source or a Facebook ID as the source of metadata as taught by Raz, to the known invention of Eftekhari, with the motivation to use their Facebook account and Facebook ID to authenticate to other accounts and reduce the number of login in passwords and IDs they are required to memorize, increasing security. Raz at ¶ [0036].

Regarding Claim 25, Eftekhari, Stanley, and Tifford discloses
[t]he system of Claim 24 as discussed above.
The remaining limitations of Claim 25 are not substantively different than those presented in Claim 10 and is therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, Tifford, and Raz for the same rationale presented in Claim 10, supra.


Claims 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari, Stanley, and Tifford, as applied to Claims 2, 9, 12–15, 17, 19, 24, 27–30, 33, and 35–37 above, and further in view of Santos (U.S. Pat. No. 7,558,777) [“Santos”].

Regarding Claim 16, Eftekhari, Stanley, and Tifford disclose
[t]he method of claim 2 and collected data as discussed above.
However, Eftekhari does not explicitly disclose comparing accuracy scores and using the data with the highest score. 
Santos discloses

wherein generating the user specific data sets comprises comparing a first accuracy score and a second accuracy score corresponding to respective first and second collected data conflicted with a same identifier of the missing data and a same user IDs from different data sources; and responsive to the comparing, selecting a specific data set with a higher accuracy score to generate the user specific data sets.  
(See at least col. 5:29–35, where inconsistencies/ambiguities in collected data are identified by “comparing information collected from different applications 114 and/or data sources.” Collected data is assigned “relevancy scores.” col 5:59–61. When an ambiguity is identified, the record-keeping program 112” resolves it “based on pre-defined rules, for example, information from certain applications 114 and/or data sources may be considered more reliable.” Col. 5:35–39;)
It would have been obvious to one of ordinary skill in the art at the time of filing to compare and select collected data that is the most reliable as taught by Santos, to the known invention of Eftekhari, with the motivation to avoid gaps, errors, and variations in collected tax data from multiple data sources. Santos, col. 5:29–32; col. 1:18–19.

Regarding Claim 31, Eftekhari, Stanley, and Tifford discloses
[t]he system of Claim 30 as discussed above.
The remaining limitations of Claim 31 are not substantively different than those presented in Claim 16 and is therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, Tifford, and Santos for the same rationale presented in Claim 16, supra.

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari and Stanley, as applied to Claims 2, 9, 12–15, 17, 19, 24, 27–30, 33, and 35–37 above, and further in view of Non-Patent Literature: Caplan, Robert M., “IRS Announces Release Data for 1040 Modernized E-File Program,” (December 31, 2007), [hereinafter “NPL Caplan”] 

Regarding Claim 32, Eftekhari, Stanley, and Tifford discloses
[t]he method of claim 2, the shared data store, the electronic tax return, the server computing device and the network as discussed above.
Eftekhari teaches
the shared data store [Data Repository 108] contains all the data fields required to prepare and file the electronic tax return by the server computing device [Tax Server 102] over the at least one network [LAN], 
(see at least Fig. 1 and associated text ¶ [0022] disclosing “Data Repository 108”; “Tax E-file Service 109”; “Tax Server 102”; ¶ [0023] disclosing “The Tax Server (102) may be communicatively connected using any wired or wireless connection including, but not limited to, a Local Area Network (LAN)”; ¶ [0027], disclosing “The Tax E-file Service (109) is configured to allow taxpayer's prepared tax return to be filed electronically with an appropriate tax authority”; ¶ [0026], disclosing “The Data Repository (108) may store any data sent and/or received by the Tax Sever (102)”)
wherein the shared data store may import the collected data from one or more data sources, 
(see at least Fig. 1 and associated text ¶ [0024] disclosing “Data Import Service 105”; ¶ [0024] disclosing “The Data Import Service (105) may be configured to collect the tax data from any source . . . and pass along the tax data to other components of the Tax Server (102) including the Inference Engine (104).”)
and wherein the shared data store stores . . . 
(see at least ¶ [0024], disclosing “The Data Import Service (105) may also be configured to convert the data format to a format accepted for processing by the Inference Engine (104) and storage in the Data Repository (108).”)

However, Eftekhari do esnot explicitly disclose storing data in MeF schemas using XML for identifying, storing, and transmitting the collected data.

NPL Caplan teaches
one or more Modernized e-File (MeF) schemas, each MeF schema using an extensible markup language (XML) format for identifying, storing, and transmitting the collected data 
(see page 1, 1st paragraph “The IRS has announced a release date of August 2009 for the modernized e-file (MeF) Form 1040. The MeF
program is the newest generation IRS e-file computer system.”; page 1, last paragraph “Form 1040 and any attachments must be submitted electronically to the MeF in XML format.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to store data in MeF schemas using XML as taught by NPL Caplan, to the known invention of Eftekhari, with the motivation to file electronic tax returns with the IRS and achieve the advantages disclosed on page 2, number 1–4. NPL Caplan at page 1–2.

Regarding Claim 34, Eftekhari, Stanley, and Tifford discloses
[t]he system of claim 17, the shared data store, the electronic tax return, the server computing device and the network as discussed above.
The remaining limitations of Claim 34 are not substantively different than those presented in Claim 32 and are therefore, rejected, mutatis mutandis, based on Eftekhari, Stanley, Tifford, and NPL Caplan for the same rationale presented in Claim 32 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694